—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered April 17, 1996, convicting defendant, after a jury trial, of robbery in thé first, second and third degrees, and criminal possession of stolen property in the fifth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 years and 71/2 to 15 years, to run consecutively to concurrent terms of 3 to 6 years and 1 year, unanimously affirmed.
The court sufficiently followed the protocols required by Bat-*194son v Kentucky (476 US 79), and its determination that defendant did not sustain his burden of proving purposeful racial discrimination is entitled to great deference and is supported by the totality of the record (see, People v Hernandez, 75 NY2d 350, 356-357, affd 500 US 352).
The court properly received in evidence the tape of a 911 call. The tape satisfied the contemporaneity and corroboration requirements (see, People v Vasquez, 88 NY2d 561; People v Brown, 80 NY2d 729). It was proper to allow the arresting officer to testify that he arrested defendant because he matched a certain description, since the description was properly in evidence through the 911 tape, and since the challenged testimony established the circumstances that precipitated defendant’s arrest and tended to dispel jury speculation (see, People v Hynes, 193 AD2d 516, lv denied 82 NY2d 755).
We have considered and rejected defendant’s remaining arguments, including those contained in his pro se supplemental brief. Concur — Sullivan, J. P., Nardelli, Williams and Rubin, JJ.